Title: To James Madison from Frederick Hyde Wollaston, 17 August 1803 (Abstract)
From: Wollaston, Frederick Hyde
To: Madison, James


17 August 1803, Genoa. Encloses a copy of his letter of 25 July, sent by the brig Favorite. Has had no answer to his note to the deputy of foreign affairs. “I am fully persuaded of what I then mentioned on the entry of East or West India produce, should any arrive here in American Vessels. Indeed I have every reason to think that this as well as many other measures, (as I once before mentioned) are meant to urge this Country to demand the union with the Italian Republick which was declined at the time of the reform of these two Republicks.” If the union does not take place, believes it would not be difficult to persuade Genoa “to pay a proportion of the expences of the American Squadron in the Mediterranean.” This would save the U.S. money, and should war continue between the U.S. and the Barbary powers, “this Government would possibly purchase some of the Ships of War in these Seas, being bound by the Constitution to maintain a Squadron of 2 Ships 4 frigates & smaller Vessels, which assuredly could be furnished cheaper from the Un: States than they could be built here, while the cooperation of this Squadron might be procured & depended on in case of any future rupture with any of the Barbary States.” Submits “these ideas to the Consideration of the Executive Power.” Has had no news of the state of U.S. affairs with Tripoli but has heard “indirectly that the Commodore with 3 frigates was at Messina at the beginning of this month.” Genoa is “much hampered” by three British warships, which have captured several Genoese ships “in sight of the Harbour.” Neutral ships pass freely. Adds in a postscript that he encloses a copy of a memorial by an eminent British physician in Genoa. Has given copies also “to American Medical & Philosophical Gentlemen who have passed thro’ here.” “Dr. Batts seems very sanguine in his recommend⟨ation⟩ of the use of Gum Arabic in the Cure of the yellow fever.” Hopes that “for the cause of humanity … it may not deceive his expectations.”
 

   
   RC and enclosure (DNA: RG 59, CD, Genoa, vol. 1). RC 3 pp.; docketed by Wagner. For enclosure, see n. 1.



   
   Enclosed is a copy of William Batt to Wollaston, n.d. (2 pp.), describing “A long & numerous series of proofs of the excellency of large doses of Gum Arabic on such Diarrheas & vomitings as are protracted or caused by acrid matter in the Stomach & intestines.”



   
   A full transcription of this document has been added to the digital edition.

